Citation Nr: 0012196	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a psychoneurosis, 
anxiety, with somatic complaints and diarrhea, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating action of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a 
compensable rating for this service-connected psychiatric 
disorder.  The veteran perfected his appeal and in a February 
1999 rating action, the RO increased the rating to the 
current level of 10 percent, effective October 2, 1997.  


FINDINGS OF FACT

The veteran's psychoneurosis, anxiety, with somatic 
complaints and diarrhea, is not manifested by symptoms which 
are productive of more than occupational and social 
impairment due to mild or transient symptoms.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for a psychoneurosis, anxiety, with somatic complaints and 
diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By a July 1947 rating action, service connection was granted 
and a noncompensable rating assigned for psychoneurosis 
anxiety with stomach complaints.  In subsequent rating 
actions, the evaluation was increased to 10 percent, then 
decreased to the 0 percent rating.  The noncompensable rating 
remained in effect until the RO increased the rating to 10 
percent during the course of the present appeal.  The veteran 
initiated the action currently on appeal by submitting a 
statement in October 1997 at which time he reported that he 
had recently been hospitalized in a private facility.  

An August 1997 discharge summary from St. Charles Hospital 
notes that the veteran was admitted with chest pain and 
diaphoreses; the principal diagnosis was that of atypical 
chest pain.  Complications were noted to include depression.  
On discharge, it was noted that the chest pain had resolved 
and the depression had improved.  

The veteran was afforded a VA examination in October 1997 at 
which time his pertinent history was reviewed.  The veteran's 
complaints were noted to be of a physical nature, 
particularly involving his feet.  He reportedly carried out 
daily activities without problems and indicated that he was 
able to take care of his need.  The veteran also indicated 
that he was not currently receiving psychiatric treatment.  
On mental status examination, the veteran was considered 
cooperative; his speech was coherent and relevant without 
thought disorder.  He did not express any delusional 
thinking.  The veteran was noted to be well oriented and did 
not present signs of organicity, especially considering his 
age (75 years old).  He admitted to being lonely since the 
death of his wife and stated that he had difficulty sleeping 
and frequent complaints of pain. 

The examiner commented that the veteran had "likely had some 
difficulty to cope with combat," but after discharge from 
service, had worked for one company for 30 years without 
difficulty.  The veteran reported that he had good attendance 
at work and got along well with coworkers and supervisors.  
The examiner offered a diagnosis of dysthymic disorder, mild, 
on Axis I and assigned a Global Assessment of Functioning 
(GAF) score of 60 on Axis V.

The veteran was afforded another VA examination in December 
1998, at which time he was interviewed and his claims folder 
reviewed.  The veteran complained that he was very nervous 
and broke out in sweats and had diarrhea, the cause of which 
was unknown.  In reporting objective findings, the examiner 
noted that the veteran was alert and walking with a walker, 
and complained of pain in the lower extremities.  He was 
noted to be very nervous and anxious, preoccupied with not 
walking.  The veteran denied being depressed, as well as 
suicidal or homicidal ideation.  The examiner considered his 
affect appropriate.  The veteran was oriented as to time, 
place and person and denied any delusions or hallucinations.  
Memory for recent and remote events was characterized as 
fair.  The veteran was able to subtract serial 7s from 100 
and judgment and insight were considered fair.  The examiner 
offered a diagnosis of generalized anxiety disorder on Axis I 
and a GAF score of 50, current and past, on Axis V.  The 
examiner commented that the veteran had complaints of anxiety 
with somatic complaints and the somatic complaints were 
attributed to his nervous condition.

During a December 1998, VA stomach examination the appellant 
was diagnosed with irritable bowel syndrome.  This disorder 
is not service connected, however, diarrhea was service 
connected in a February 1999 rating action.

The veteran appeared at an April 2000 hearing at the RO and 
offered testimony as to his current complaints, both physical 
and psychiatric.  He testified that he was not currently 
receiving any psychiatric treatment or taking any psychiatric 
medication.  The veteran reported that he had no problems 
concentrating, was not bothered by nightmares and did not 
feel he had to avoid crowds.  He indicated that he felt he 
was fairly well adjusted, but would occasionally get nervous 
with crowds or in traffic.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected psychiatric disability is 
presently assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400.  The 
general rating formula for mental disorders is as follows:  A 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Based on a review of the record, the Board finds that the 
evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 10 percent as his 
psychiatric symptoms do not reflect the criteria necessary 
for a 30 percent rating.  While he was noted to be "very 
nervous and anxious" at the time of the most recent VA 
examination, he denied being depressed.  He was fully 
oriented, his memory for recent and remote events was 
characterized as fair, and his affect was appropriate.  The 
veteran did report feeling anxious at the time of the 
examination, and he testified at the April 2000 hearing that 
he occasionally felt nervous in traffic or in crowds.  Still, 
his judgment and insight were fair, and he testified that he 
had no problems concentrating, did not avoid crowds and was 
not bothered by "bad dreams."  While the Board notes that 
the VA examinations included GAF scores of 50 and 60; the 
written findings and veteran's testimony preponderate against 
an increased rating.  Notwithstanding the assigned scores, 
the Board finds that written findings and the veteran's own 
statements more probative.  As such, the Board finds that the 
effect of the veteran's symptoms is not of such severity as 
to result in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for a psychoneurosis, anxiety, with 
somatic complaints and diarrhea is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

